NOTICE OF ALLOWANCE
Claims 1-11 and 14-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation of “A semiconductor integrated circuit for driving a display, comprising: a plurality of channel circuits, each of the plurality of channel circuits comprises a digital-analog converter (DAC) to select one of a plurality of gamma voltages according to pixel image data and to generate a data voltage, and supplies the data voltage through a data line connected with sub-pixels; a gamma bus to provide a path through which the plurality of gamma voltages are transmitted to the DACs of the respective plurality of channel circuits; and a plurality of gamma voltage circuits to generate the plurality of gamma voltages by dividing reference voltages and to be connected with the gamma bus at divided points, wherein each pixel comprises a first sub-pixel having a first color, wherein the gamma bus comprises a first sub gamma bus to which channel circuits to drive the first sub-pixels are connected, and wherein the plurality of gamma voltage circuits comprises gamma voltage circuits connected to the first sub gamma bus at points spaced apart from each other“, among other elements of the claims, cannot be found along or in combination within the cited prior art. 
Regarding claim 9, the recitation of “A semiconductor integrated circuit for driving a display, comprising: a timing control circuit to supply a synchronization signal for a display period and pixel image data; a plurality of channel circuits, each of the plurality of channel circuits comprises a digital-analog converter (DAC) ), to select one of a plurality of gamma voltages according to pixel image data and to generate a data voltage, and supplies the data voltage through a data line connected with sub-pixels; a gamma bus to provide a path through which the plurality of gamma voltages are transmitted to the DACs of the respective plurality of channel circuits; a plurality of gamma voltage circuits to generate the plurality of gamma voltages by dividing reference voltages and to be connected with the gamma bus at divided points, and a plurality of output pads respectively connected with data lines, wherein the plurality of channel circuits are disposed in parallel with the plurality of output pads and the plurality of gamma voltage circuits are disposed between the plurality of channel circuits, 4wherein the plurality of channel circuits are divided into a plurality of channel circuit blocks by the plurality of gamma voltage circuits, and wherein sizes of outermost channel circuit blocks are smaller than sizes of inner channel circuit blocks “, among other elements of the claims, cannot be found along or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621